Citation Nr: 0947931	
Decision Date: 12/18/09    Archive Date: 12/31/09

DOCKET NO.  07-16 745	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for an ear disease  
(claimed as ear infections).

4.  Entitlement to service connection for a low back 
disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant; Appellant's friend, C. G.

ATTORNEY FOR THE BOARD

S. M. Kreitlow, Counsel


INTRODUCTION

The Veteran had active military service from June 1966 to 
December 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana.

The Veteran and his friend, C.G., appeared and testified at a 
hearing held before a Decision Review Officer (DRO) at the RO 
in March 2008.


FINDINGS OF FACT

1.  The Veteran's current bilateral hearing loss is not 
related to noise exposure incurred during military service; 
nor did it manifest to a compensable degree within one year 
of separation from service.

2.  Resolving reasonable doubt, the Veteran's current 
tinnitus is related to noise exposure incurred during his 
military service.

3.  The Veteran does not have any chronic ear disease related 
to his military service.

4.  The Veteran's current low back disorder is not related to 
his military service; nor did it manifest to a compensable 
degree within one year of separation from service.




CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1131, 1137, 5102, 5103, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304, 3.307, 3.309, 3.385 (2009).

2.  Tinnitus loss was incurred in service.  38 U.S.C.A. 
§§ 1131, 1137, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 
(2009).

3.  A chronic ear disease (claimed as ear infections) was not 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1131, 
1137, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2009).

4.  A low back disorder was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1131, 1137, 5102, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance Requirements

38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 and 5126 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007) describe VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  

Upon receipt of a complete or substantially complete 
application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and 
notify the claimant and his or her representative, if any, of 
what information and evidence not already provided, if any, 
is necessary to substantiate, or will assist in 
substantiating, each of the five elements of the claim 
including notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2007); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  

In the present case, notice was provided to the Veteran in 
October 2005, prior to the initial AOJ decision on his claim.  
Additional notice was provided to the Veteran in March 2006, 
June 2007 and March 2008.  The Board finds that the notices 
provided fully comply with VA's duty to notify with regard to 
content, but not timing.  However, the Board finds that any 
deficiency as to timing has been cured by appropriate notice 
and subsequent adjudication in October 2008.  See Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (defects in timing 
of notice may be cured by affording the Veteran appropriate 
notice and subsequent adjudication).    

Likewise, the Veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claims.  He was told it was his responsibility to support 
the claims with appropriate evidence and has been given the 
regulations applicable to VA's duty to notify and assist.  
Indeed, the Veteran submitted evidence in connection with his 
claims, which indicates he knew of the need to provide VA 
with information and evidence to support his claims.  Thus 
the Board finds that the purposes behind VA's notice 
requirement have been satisfied, and VA has satisfied its 
"duty to notify" the Veteran, and any error in this regard 
is harmless.   

With respect to VA's duty to assist, VA is only required to 
make reasonable efforts to obtain relevant records that the 
Veteran has adequately identified to VA.  38 U.S.C.A. 
§ 5103A(b)(1).  The Board notes that the Veteran has reported 
that he received treatment as early as the 1970s VA.  The RO 
made multiple attempts to recover these records, but has only 
been able to obtain treatment records from December 2000 and 
forward.  The Board notes that a treatment record in December 
2000 indicates the Veteran was returning to the VA system, 
and there were no past medical records available for review.  

Furthermore, it is noted that Social Security Administration 
records were obtained through June 2003, which includes a 
final denial by an Administrative Law Judge.  The Board 
acknowledges that the Veteran appears to have testified at 
the March 2008 DRO hearing that he has a claim still pending 
before the Social Security Administration for disability 
compensation related to his low back disorder.  However, the 
Veteran has reported that all medical treatment relating to 
his back has been at VA, and it appears that all VA medical 
treatment records have been obtained since December 2000.  
Thus, the Board finds that, even if there are outstanding 
Social Security Administration records, any medical records 
they contain would be cumulative and redundant to those 
already in the claims file.  Thus, these records are not 
relevant to the issues before the Board at this time.  
Moreover, the Veteran clearly indicated that the Social 
Security Administration disability compensation claim had not 
been finally adjudicated, and he has not notified VA since 
the hearing that a final adjudication has been rendered.  
Thus, the Board finds that no further assistance is 
necessary.

Finally, the Board notes that the Veteran has provided 
release for various private physicians, but the RO was not 
able to obtain all of those records.  The Board finds, 
however, that those records not obtained were identified as 
not being related to the claims on appeal before the Board.  
Thus, any failure to follow up and obtained these private 
treatment records is not prejudicial to the Veteran as these 
records are not relevant to the claims to be adjudicated by 
the Board.  For these reasons, the Board finds that VA has 
made every reasonable effort to obtain all records relevant 
to the Veteran's claims, and additional efforts by VA to 
obtain additional medical evidence would not result in 
relevant evidence supportive of the Veteran's claims.  Thus, 
VA has satisfied this aspect of its duty to assist.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  The Veteran was 
afforded VA examination on his claim for service connection 
for a low back disorder in January 2006 and on his claims for 
service connection for bilateral hearing loss, tinnitus and 
ear infections in July 2008.  After reviewing the examination 
reports, the Board finds that these examinations are adequate 
for rating purposes.  The Board acknowledges that the 
examiner who conducted the January 2006 spine examination 
noted that, although the Veteran reported treatment for his 
low back at Crown Point, Indiana, he did not have any 
treatment evaluations to review.  The Board notes that VA 
treatment records were not in the claims file at the time of 
the examination.  However, even if they had been, they would 
not have assisted the examiner as these treatment records 
fail to show treatment for a chronic low back disorder prior 
to the date of the examination.  Despite the Veteran's report 
of treatment, these VA records show treatment for complaints 
of mild back pain only once in January 2001.  Thus, the Board 
finds that the lack of review of these VA treatment records 
by the examiner is not detrimental to the results of that 
examination and the medical opinion rendered by the examiner.

Thus, the Board finds that VA has satisfied its duties to 
inform and assist the Veteran at every stage of this case.  
Additional efforts to assist or notify him would serve no 
useful purpose.  Therefore, he will not be prejudiced as a 
result of the Board proceeding to the merits of his claims. 

II.  Analysis

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In order 
to prevail on the issue of service connection there must be 
medical evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  Where chronicity of a disease is not 
shown in service, service connection may yet be established 
by showing continuity of symptomatology between the currently 
claimed disability and a condition noted in service.  38 
C.F.R. § 3.303(b).   

The Board acknowledges, however, that lay testimony is 
competent regarding features or symptoms of injury or disease 
when the features or symptoms are within the personal 
knowledge and observations of the witness.  Layno v. Brown, 6 
Vet. App. 465, 469-70 (1994); see also Buchanan v. Nicholson, 
451 F.3d 1331, 1336 (Fed. Cir. 2006).  Furthermore, lay 
evidence is considered competent and sufficient to establish 
a diagnosis of a condition when 1) a lay person is competent 
to identify the medical condition; 2) the lay person is 
reporting a contemporaneous medical diagnosis; or 3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372, 1377 (Fed. Cir. 2007).

Service connection may also be established for a current 
disability on the basis of a presumption under the law that 
certain chronic diseases manifesting themselves to a certain 
degree within a certain time after service must have had 
their onset in service.  38 U.S.C.A. §§ 1112, 1131 and 1137; 
38 C.F.R. §§ 3.303, 3.304, 3.307 and 3.309(a).  

Bilateral Hearing Loss

The Veteran contends that he has bilateral hearing loss 
related to military noise exposure while serving in the 
Republic of Vietnam.  He claimed that, in 1968, he was 
hospitalized for 10 days in Da Nang after going totally deaf, 
and that he has had hearing problems ever since.  (See 
February 2006 statement.)  At the DRO hearing in March 2008, 
the Veteran testified that, when in Da Nang during his second 
deployment with Mobile Construction Battalion Four, his base 
was attacked and a rocket directly hit the hut next door to 
him.  He testified that the rocket explosion was very loud 
and deafening, and that he could not hear for a week although 
his hearing eventually came back.  (See transcript of 
hearing, page 4.)  

With respect to hearing loss, VA has specifically defined 
what is meant by a "disability" for the purposes of service 
connection:  "[I]mpaired hearing will be considered to be a 
disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels 
or greater; or when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent."  38 
C.F.R. § 3.385.  

The Board acknowledges that the current medical evidence 
demonstrates that the Veteran has bilateral hearing loss as 
defined for VA disability compensation purposes.  Thus, the 
inquiry before the Board is whether the Veteran's current 
bilateral hearing loss is related to noise exposure in 
service.

The veteran is not required to show that hearing loss was 
present during active military service in order to establish 
service connection.  See Godfrey v. Derwinski, 2 Vet. App. 
352, 356 (1992).  Rather, he may establish the required nexus 
between his current hearing disability and his term of 
military service by showing that his current hearing 
disability resulted from personal injury suffered in the line 
of duty.  Id.  Claims for service connection must be 
considered on the basis of the places, types and 
circumstances of a claimant's military service.  38 C.F.R. 
§ 3.303(a) (2005).  

The Board concedes that the Veteran's claim of noise exposure 
in service is consistent with the places, types and 
circumstances of his military service.  The Veteran was 
assigned to a Mobile Construction Battalion and that he 
served in the Republic of Vietnam.  Although his military 
occupational specialty (MOS) was as a cook, the Veteran's 
report of having to do other duties, including weapons 
training and assisting in construction projects is 
believable.  Furthermore, the Veteran's report of exposure to 
rocket attacks while in Da Nang is consistent with his 
presence there, which is supported by the service treatment 
records.  

However, the Board finds that the service treatment records 
fail to reveal that the Veteran either incurred hearing loss 
in service or that any pre-existing hearing loss was 
aggravated during service.  The Veteran's entrance 
examination noted that the Veteran had normal hearing except 
for in the left ear at 4000 Hertz as shown on audiometric 
testing.  Although the Veteran's subjective reports were that 
he had no defective hearing prior to service, the audiometric 
test results are conclusive to a pre-existing hearing loss in 
the left ear.  

A veteran who served during a period of war or during 
peacetime service after December 31, 1946, is presumed to be 
in sound condition when he entered into military service 
except for conditions noted on his entrance examination.  
38 U.S.C.A. §§ 1111 and 1132.  As the Veteran's entrance 
medical examination noted the existence of hearing loss in 
the left ear, he is not entitled to the presumption of 
soundness for this condition.  

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during service.  Where the evidence shows that 
there was an increase in disability during service, there is 
a presumption that the disability was aggravated by service.  
In order to rebut the presumption of aggravation, there must 
be clear and unmistakable evidence (obvious or manifest)  
that the increase in severity was due to the natural progress 
of the disability.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a) 
and (b).

There is no aggravation of a preexisting disease or injury if 
the condition underwent no increase in severity during 
service on the basis of all of the evidence of record 
pertinent to the manifestations of the disability prior to, 
during, and subsequent to service.  38 C.F.R. § 3.306(b).  
The usual effects of medical and surgical treatment in 
service, having the effect of ameliorating disease or other 
conditions incurred before enlistment, will not be considered 
service connected unless the disease or injury is otherwise 
aggravated by service.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(b)(1). Intermittent or temporary flare-ups during 
service of a preexisting injury or disease do not constitute 
aggravation; rather, the underlying condition must have 
worsened.  Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).
 The United States Court of Appeals for Veterans Claims 
(CAVC) has held that when a disability has improved in one 
respect but has been made worse in another respect by in-
service medical or surgical treatment, the rating schedule 
should be used to determine if the overall degree of 
disability has increased during service.  Verdon v. Brown, 8 
Vet. App. 529, 538 (1996).

Although the Veteran reported exposure to noise in service, 
including having been temporarily deafened from a nearby 
rocket explosion, the service treatment records fail to show 
treatment for any permanent hearing loss in the right ear or 
permanent aggravation of the pre-existing hearing loss in the 
left ear.  The service treatment records show that the 
Veteran was seen once during service in December 1968 
complaining of loss of hearing in the right ear.  Examination 
revealed that the ear drum was impacted with wax, which was 
cleaned out.  The Veteran was told to return the next 
morning, but there is no notation of him doing so.  The 
service treatment records also show one complaint in service 
related to the left ear in October 1969.  The Veteran was 
seen in sick call complaining that his left ear hurt.  Both 
canals were noted to be occluded with cerumen.  He was 
referred to the ENT Clinic, which cleaned out the cerumen and 
noted that his tympanic membranes were normal, and there was 
no subjective hearing loss.  

The Veteran's separation examination report from October 1969 
fails to reveal any complaints or findings of abnormalities 
related to the Veteran's ears.  Audiometric testing of the 
Veteran's hearing was not conducted, but whispered voice test 
revealed 15/15 word recognition bilaterally.

Thus, the Board concludes that the Veteran's service 
treatment records fail to demonstrate that the Veteran had 
chronic hearing loss during service or that the noted pre-
existing left ear hearing loss was aggravated during service.  
As the preponderance of the evidence fails to establish that 
the Veteran's left hearing loss was aggravated during 
service, the Board finds that service connection is not 
warranted on the basis of aggravation of a pre-existing 
disability.  Furthermore, as discussed in more detail below, 
the Board finds that the preponderance of the evidence is 
against finding that the Veteran's current bilateral hearing 
loss is not related to noise exposure incurred in service.

Where chronicity of a disease is not shown in service, 
service connection may yet be established by showing 
continuity of symptomatology between the currently claimed 
disability and a condition noted in service.  38 C.F.R. § 
3.303(b).  Service connection may also be warranted if the 
competent and credible evidence of record establishes that 
the disability was incurred in service. 

The Board acknowledges that the Veteran has reported that he 
failed an employment hearing test in 1970 and has had 
bilateral hearing loss since service.  However, the medical 
evidence of record fails to establish the presence of hearing 
loss until February 2003 when the Veteran was tested in 
conjunction with his employment as a press feeder for a 
printing company.  The Veteran was again tested in February 
2004.  These audiometric tests indicate the Veteran has 
hearing loss bilaterally, although the 2004 test shows an 
improvement in hearing acuity from the 2003 test.  Neither of 
these reports, although noting the Veteran's history of 
military service, provides an opinion as to the etiology of 
the Veteran's hearing loss.

In July 2008, the Veteran underwent VA audio examination.  
The examiner reviewed the claims file and noted the two 
treatment notes in service, the service entrance and 
separation examination results, and the two occupational 
audiograms from 2003 and 2004.  The Veteran reported hearing 
loss that was discovered during a pre-employment hearing test 
one month after discharge from military service.  He also 
noted that he was told he had hearing loss on enlistment 
audiogram, but denied subjective hearing loss.  He related 
military noise exposure while serving his second eight-month 
tour of duty in Vietnam in the construction battalion.  
Specifically, he stated that a rocket attack hit the hut next 
to his in the middle of the night.  He noted hearing loss and 
tinnitus immediately following the attack, with the hearing 
sensitivity resolving within approximately two weeks, but the 
tinnitus continuing.  He also reported an ear infection and 
otorrhea during service, noting residual otorrhea since that 
time.  He denied any history of otitis media or otitis 
externa prior to that time.  The Veteran also reported 
occupational noise exposure for approximately 13 years 
working in printing presses, with hearing protection use for 
6 of those years.  He denied recreational noise exposure.  

Pure tone air and bone conduction audiometry, using an 
ascending method, revealed the following:  in the right ear, 
mild sensorineural hearing loss at 250 Hertz, within normal 
limits at 500 Hertz, mild sensorineural hearing loss at 1000 
to 2000 Hertz, and moderate sensorineural hearing loss at 
3000 to 8000 Hertz; in the left ear, mild sensorineural 
hearing loss at 250 Hertz, within normal limits at 500 Hertz, 
mild sensorineural hearing loss at 1000 Hertz, and moderate 
sensorineural hearing loss at 2000 to 8000 Hertz.  Word 
recognition abilities were good bilaterally (90 percent on 
the right, 92 percent on the left).

Tympanometry revealed normal middle ear pressure, compliance 
and ear canal volume bilaterally.  These results indicate 
normal middle ear function with intact tympanic membranes 
bilaterally.  There was no evidence of external or middle ear 
pathology.  Acoustic reflexes could not be tested due to 
inability to maintain a hermetic seal.

The examiner concluded that the test results did not indicate 
the presence of an ear or hearing problem that warranted 
medical follow-up, or a condition which, if treated, might 
change hearing thresholds.  The examiner noted that cerumen 
impaction documented in military record is not an indicator 
of permanent hearing loss.  Additionally, there was no 
evidence of middle ear pathology either in the military 
record or on testing completed that day.  He further 
commented that the occupational audiograms completed in 
February 2003 and February 2004 indicate hearing thresholds 
worse than those obtained on testing the day of the 
examination, suggestive of temporary threshold shift (TTS) at 
that time.  He noted that TTS is an indicator of outer hair 
cell damage and that noise exposure sufficient to cause TTS, 
as recorded on occupational audiograms, is also sufficient to 
cause permanent outer hair cell damage and permanent hearing 
loss and tinnitus.  Additionally, the complaints of hearing 
loss and tinnitus are 39 years removed from military 
discharge.  Thus, the examiner opined that the hearing loss 
recorded on that day's examination is likely due to noise 
exposure sustained during employment in printing presses.  
Given the evidence of significant occupational noise exposure 
as reflected on occupational audiograms, in addition to the 
remoteness of the complaint, the examiner further opined that 
it is less likely than not that the hearing loss recorded 
today is related to military service.  

After considering all the evidence, the Board finds that the 
persuasive and probative evidence is against finding that the 
Veteran's current bilateral hearing loss was incurred in or 
aggravated during military service.  As previously stated, 
there is no evidence in the contemporaneous medical evidence 
to indicate that the Veteran's pre-existing hearing loss in 
the left ear was permanently aggravated during service.  
Moreover, the only competent and credible evidence of record 
regarding a nexus between the current hearing loss and noise 
exposure during the Veteran's military service is the medical 
opinion of the VA examiner, which is against finding the in-
service noise exposure is the etiology of the Veteran's 
hearing loss.  Rather the examiner opined that the Veteran's 
current hearing loss is occupationally related (i.e., due to 
noise exposure from employment in printing presses).  The 
examiner provided a complete rationale for this medical 
opinion based upon the medical evidence of record, or the 
lack thereof.  Thus, the Board finds the VA examiner's 
medical opinion to be highly probative as to the issue of 
nexus.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 
(2008) (It is the factually accurate, fully articulated, 
sound reasoning for the conclusion that contributes probative 
value to a medical opinion.).  

The Board acknowledges that the Veteran has stated that he 
has had hearing loss since his discharge from service, 
thereby alleging a continuity of symptomatology.  However, 
after considering all the evidence, the Board does not find 
the Veteran's testimony as to the onset of his hearing loss 
to be probative.  The U.S. Court of Appeals for the Federal 
Circuit (Federal Circuit) has held that lay evidence is one 
type of evidence that must be considered and competent lay 
evidence can be sufficient in and of itself.  The Board, 
however, retains the discretion to make credibility 
determinations and otherwise weigh the evidence submitted, 
including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 
1331, 1335 (Fed. Cir. 2006).  This would include weighing the 
contemporary medical evidence against lay statements.

The contemporaneous medical evidence of record fails to show 
that the Veteran had hearing loss at the time of discharge 
from service or shortly thereafter (or a worsening of any 
pre-existing hearing loss in the left ear).  The Veteran's 
separation examination fails to indicate any complaints of or 
findings consistent with hearing loss, and the first medical 
evidence of hearing loss is not until 2003, almost 34 years 
after the Veteran's separation from service.  Service 
incurrence may be rebutted by the absence of medical 
treatment for the claimed condition for many years after 
service.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 
230 F.3d 1330 (Fed.Cir. 2000).  

Finally, the only evidence indicating a relationship exists 
between the Veteran's current hearing loss and his military 
service is the Veteran's own lay opinion.   As a lay person, 
however, he is not competent to establish a medical diagnosis 
or show a medical etiology merely by his own assertions 
because such matters require medical expertise.  See 
38 C.F.R. § 3.159(a)(1) (Competent medical evidence means 
evidence provided by a person who is qualified through 
education, training or experience to offer medical diagnoses, 
statements or opinions); see also Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).  Competency must be 
distinguished from weight and credibility, which are factual 
determinations going to the probative value of the evidence.  
Rucker v. Brown, 10 Vet. App. 67 (1997).  Although the 
Veteran is competent to testify that he was exposed to noise 
in service, he is not professionally qualified to offer a 
diagnosis or suggest a possible medical etiology; therefore, 
his statements as to whether a nexus exists between his 
hearing loss and military noise exposure are afforded little 
weight.

Thus, the competent and credible evidence establishes that 
the Veteran's current hearing loss is related to post-service 
occupational noise exposure rather than in-service noise 
exposure.  Furthermore, the competent and credible evidence 
fails to establish aggravation of any pre-existing hearing 
loss.  For these reasons, the Board finds that the 
preponderance of the evidence is against the Veteran's claim 
for service connection for bilateral hearing loss.  The 
preponderance of the evidence being against the Veteran's 
claim, the benefit of the doubt doctrine is not applicable.  
Consequently, the Veteran's claim must be denied.

Tinnitus

The Veteran contends that he has had ringing in his ears 
(i.e., tinnitus) since his military service.  Specifically he 
relates the onset of tinnitus to be from a rocket explosion 
that hit the hut next to his when he was stationed in Da 
Nang.  He has reported that, although the hearing loss 
incurred from that explosion resolved within a couple of 
weeks, the tinnitus has never gone away.  

As previously discussed, the Board has conceded that the 
Veteran incurred noise exposure in service.  The Board also 
notes that the medical evidence since 2003 shows the 
Veteran's report of ringing in the ears, and thus concedes 
that the Veteran has a current disability.  Thus, the only 
remaining question for the Board to consider is whether the 
Veteran's current tinnitus is related to noise exposure in 
service.

Service treatment records are silent for any complaints or 
diagnosis of tinnitus.  Thus, a chronic disability is not 
show to have been incurred in service.  Where chronicity of a 
disease is not shown in service, service connection may yet 
be established by showing continuity of symptomatology 
between the currently claimed disability and a condition 
noted in service.  38 C.F.R. § 3.303(b).  Service connection 
may also be warranted if the competent and credible evidence 
of record establishes that the disability was incurred in 
service. 

The first post-service evidence of tinnitus is a February 
2003 private audiologist's report that indicates the Veteran 
reported severe ringing in his ears.

The Veteran underwent VA audio examination in July 2008.  The 
Veteran reported noise exposure in the military.  
Specifically, he stated that a rocket attack hit the hut next 
to his in the middle of the night.  He noted hearing loss and 
tinnitus immediately following the attack.  He stated that 
his hearing sensitivity resolved in approximately two weeks, 
but the tinnitus continued.  He also reported post-service 
occupational noise for 13 years working in printing presses, 
with hearing protection use for only 6 of those years.  He 
denied any recreational noise exposure.  In rendering a nexus 
opinion, the examiner opined that the Veteran's complaints of 
tinnitus are less likely than not related to military 
service.  His reasoning for this opinion is that the 
Veteran's first complaints of tinnitus were 39 years removed 
from his military discharge and he had occupational noise 
exposure after service.  Also the occupational audiograms 
completed in February 2003 and February 2004 suggest 
temporary threshold shift (TTS) at that time.  TTS is an 
indicator of outer hair cell damage, and noise exposure 
sufficient to cause TTS, as recorded on occupational 
audiograms, is also sufficient to cause permanent outer hair 
cell damage, and permanent hearing loss and tinnitus.  Thus, 
the examiner related that Veteran's tinnitus to occupational 
noise exposure rather than military noise exposure.

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence that it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  Nevertheless, when, after considering all 
the evidence, a reasonable doubt arises regarding a 
determinative issue, the benefit of the doubt shall be given 
to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Initially the Board acknowledges that the Veteran is 
competent to give lay evidence about what he experienced; 
i.e., that he was exposed to loud noise in service and that 
he has had ringing in his ears since service.  Charles v. 
Principi, 16 Vet. App. 370 (2002) (finding the Veteran 
competent to testify to symptomatology capable of lay 
observation); Layno v. Brown, 6 Vet. App. 465, 469 (1994) 
(noting competent lay evidence requires facts perceived 
through the use of the five senses).  

After carefully reviewing the evidence of record and 
resolving all reasonable doubt in his favor, the Board finds 
that the Veteran's current tinnitus cannot be reasonably 
disassociated from his in-service exposure to loud noises.  
Although the VA examiner opined that the Veteran's tinnitus 
is less likely related to service, that opinion fails to take 
into account the Veteran's competent and credible testimony 
of in-service noise exposure, onset in service and continuity 
of symptomatology.  The Board finds no reason to find the 
Veteran's statements to be incredible.  

However, the VA examiner's opinion appears to be based mainly 
on the fact that the 2003 and 2004 occupational audiometry 
reports indicate that the occupational noise exposure was 
sufficient to cause outer ear hair damage, that could result 
in hearing loss and tinnitus.  He failed to give 
consideration to the Veteran's report of having tinnitus 
prior to the February 2003 occupational audiometry without 
explaining why.  The Board finds, therefore, that the VA 
examiner's opinion is not well-reasoned and lacks probative 
value.  Thus, when weighed against the Veteran's reported 
continuity of symptomatology since service, the Board finds 
the evidence is at least in equipoise that the Veteran's 
tinnitus is related to noise exposure incurred in service.

Based on the totality of the evidence, and resolving all 
reasonable doubt in his favor, the Board finds that the 
Veteran currently has tinnitus that was incurred during his 
active military service as a result of exposure to loud 
noises.  Accordingly, service connection for tinnitus is 
warranted. 38 U.S.C.A. §§ 1110, 5107(b); 38 C.F.R. §§ 3.102, 
3.303. 

Ear Infections

The Veteran claimed service connection for an ear infection 
incurred in 1968, but did not provide a clear explanation of 
his claim until the March 2008 DRO hearing.  At his hearing, 
the Veteran testified that he incurred an ear infection in 
service while in Da Nang for which he was hospitalized for 
about a week during which they worked on his ears to clear up 
the infection.  He further stated that they "cleared up the 
infection, put me on some kind of medication, and that was 
that.  But over the years that same infection comes back."  
He further testified that the last time it came back was 
about ten years ago, but that he continues on medication from 
the VA.  He said he uses a cream around his ear, which seems 
to help.  He related that his ears "leak" all the time and 
the infections come back every now and then out of nowhere 
and he has to go in and have his ears cleaned out; however, 
as long as he uses the medication, it keeps it away to a 
point where it is manageable.  

A review of the Veteran's service treatment records fail to 
show that the Veteran was ever treated, either on an 
outpatient or inpatient basis, for an ear infection while in 
service.  As previously discussed, there are two treatment 
notes in which the Veteran complained of right ear loss of 
hearing (December 1968) and left ear pain (October 1969).  
Both times it was determined that the Veteran's complaints 
were related to build up of cerumen with resolution of 
complaints after the cerumen was cleaned out.  Neither record 
indicates any history of ear infection or ear leakage or 
drainage; nor do they show any other ear problems.  On 
separation examination in October 1969, no abnormalities were 
found relating to the Veteran's ears.

The Board further notes that the service treatment records do 
include two inpatient treatment records.  The first 
hospitalization was in November 1967 for 10 days when the 
Veteran underwent repair of a left varicocele.  The second 
hospitalization was in August 1968 for three days for 
gastroenteritis.  This second hospitalization appears to have 
been during the Veteran's tour in Vietnam.  The Board notes 
that the outpatient notes leading up to these 
hospitalizations are also part of the service treatment 
records.  As the contemporaneous medical evidence fails to 
show any treatment for an ear infection, including 
hospitalization, the Board finds that the Veteran's 
allegations that he incurred an ear infection in service in 
Vietnam for which he was hospitalized to be not credible.  

Furthermore, even if the Veteran did incur an ear infection 
in service as he contends, the service treatment records fail 
to establish the onset of a chronic disability in service.  
The Veteran himself admitted that the infection cleared up 
with medication, and no abnormalities were found at the time 
of his separation examination.  Where chronicity of a disease 
is not shown in service, service connection may yet be 
established by showing continuity of symptomatology between 
the currently claimed disability and a condition noted in 
service.  38 C.F.R. § 3.303(b).  Service connection may also 
be warranted if the competent and credible evidence of record 
establishes that the disability was incurred in service. 

Although the Veteran has alleged a continuity of 
symptomatology, the Board finds that the post-service medical 
evidence fails to establish the presence of a chronic 
disability for which service connection may be granted.  The 
Board acknowledges that post-service treatment records do 
show the Veteran was treated for ear infections.  However, 
these occasions were very rare.  The first post-service 
medical evidence of treatment for an ear infection is not 
until 1997.  Private treatment records from that year show 
the Veteran was treated twice (in February and August) for a 
left ear infection, but subsequent available records through 
June 2000 fail to show any subsequent treatment.  The next 
treatment is not seen until October 2003 when the Veteran was 
seen at the VA Medical Center for complaints of headaches on 
the left side of ear radiating to the back of the neck for 
three days, which were thought to be possibly secondary to 
otitis media and was treated with antibiotics.  Finally, an 
April 2006 VA treatment note shows the Veteran received 
treatment for left ear pain that he related only occurred at 
work (was a cook in a restaurant), and that was assessed to 
be acute otitis media.  In contrast, there are many treatment 
records showing that the Veteran's ears were within normal 
limits and clear of cerumen.  (See VA treatment records.)  In 
addition, the July 2008 VA examiner failed to find the 
presence of any chronic ear disease despite the Veteran's 
report of otalgia and otorrhea.

A chronic disease is shown where there is a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or a diagnosis 
including the word "Chronic."  See 38 C.F.R. § 3.303(b).  
As previously discussed, no chronic disease was shown to have 
been incurred in service.  Furthermore, the Board finds that 
the post-service medical evidence also fails to establish 
that the Veteran has chronic ear infections.  Treatment 
records show that the Veteran's ear infections have ranged 
from three to six years apart without any indication that 
they were due to a common cause.  

As for the Veteran's allegations of ear leakage, the service 
treatment records are silent for any complaints of or 
treatment for any ear condition resulting in frequent or 
constant discharge from the ears, and no abnormality was 
found upon separation examination in October 1969.  
Furthermore, the post-service medical evidence of record 
contains only one note of complaint for this claimed 
condition.  A VA treatment note from September 2006 shows 
that the Veteran reported "itching" in his ears for which 
he asked for a "cream."  Examination of his ears, however, 
was unremarkable.  The physician gave the Veteran Cortisporin 
but noted "though normal exam."  Subsequent VA treatment 
records fail to show any findings of any ear disorder and, as 
already indicated, the July 2008 VA examiner failed to find 
the presence of any chronic ear disease despite the Veteran's 
report of otalgia and otorrhea.  Thus, although the Veteran 
may use some type of cream in his ears, there is no medical 
evidence of a diagnosis of any chronic ear disease for which 
the use of the cream can be associated with.  The Veteran 
himself is not qualified to render a diagnosis and, in fact, 
acknowledged at the DRO hearing in March 2008 that he did not 
know what was the problem with his ears.  

For these reasons, the Board finds that the preponderance of 
the evidence fails to establish that the Veteran has a 
chronic ear disease that results in ear infections or 
leakage.  Congress has specifically limited entitlement to 
service-connected benefits to cases where there is a current 
disability.  In the absence of proof of a present disability, 
there can be no valid claim.  Brammer v. Derwinski, 3 Vet. 
App. 223 (1992).  Therefore, service connection for a chronic 
ear disease (claimed as ear infections) is denied because the 
competent and credible medical evidence fails to establish 
the Veteran has a current disability for which service 
connection may be granted.  

Low Back Disorder

The Veteran alleges that he has a chronic low back disorder 
that is related to his military service.  Specifically, he 
alleges that he initially injured his low back while emptying 
cement bags while working on an airfield at Camp Evans in 
Vietnam.  The Veteran testified at the March 2008 DRO hearing 
that he started experiencing a lot of back pain at that time 
and finally went to sick call for it.  They gave him 
medication and put him on light duty for awhile.  He stated 
it eventually seemed to clear up, but every now and then he 
would get "back spasms," which he related meant his back 
would completely stiffen up to the point where he had to walk 
in a stooped manner, and were very painful and uncomfortable.  
Eventually they would go away after a few days of rest and 
taking medication.  He reported that eventually they became 
more frequent until now his back hurts all the time.  He also 
testified that he worked at a job in 2007 for four weeks 
until one day he had another spasm and he collapsed at work.  
He was sent to the VA hospital where he stayed for a day 
while they put him through a bunch of tests.  He claimed they 
never gave him a conclusive reason why he "blacked out," 
but that he believes it was something to do with a 
combination of pain and some medications that he took for 
other problems.  He further testified that he has not been 
able to maintain a position in the printing trade where he 
used to work loading paper on big printing presses because of 
his back pain.  He concluded that he relates his current 
constant back pain directly to working on the construction of 
the airfield, when he first hurt his back.  In support of his 
claim, the Veteran submitted a copy of an October 1968 letter 
of appreciation that indicates the Veteran's battalion was 
involved, since August 17, 1968, in soil-cementing the new 
Camp Evans Ammunition Supply Point and Airfield, and the 
Veteran was a member of a group of Headquarters Company 
personnel assigned to place and break cement bags.

The service treatment records, however, do not reveal any 
treatment for back pain during the period of August to 
October 1968.  They do, however, show the Veteran was seen 
multiples times in 1969 for complaints of back pain.  He was 
initially seen on May 21, 1969, with complaints of lower back 
pain for two weeks.  He reported lifting meat in the Galley 
two weeks before and having back pain.  The assessment was 
muscle spasms.  The Veteran complained again of back pain on 
June 17, but no assessment was made.  On July 26th, the 
Veteran was seen in sick call with complaints of back pain 
for three months.  It was noted that there was no spasticity 
or guarding, and Lasegues' was  negative bilaterally.  He was 
prescribed Robaxin 500 mg.  The next complaint of back pain 
was made on October 12th, and he was placed on light lifting 
and exercises.  

The Veteran underwent examination for release from active 
duty on October 17, 1969.  Although a Report of Medical 
History is not associated with the service treatment records, 
the Report of Medical Examination fails to reveal any 
abnormalities found of the Veteran's spine or back 
musculature.  

Although the service treatment records do show multiple 
complaints of back pain, they fail to provide a diagnosis of 
any spine or back disorder except for the assessment of 
muscle spasms given at the initial treatment in May 1969.  
Moreover, despite the complaints of back pain in service, the 
first evidence of a diagnosis of a low back disorder is not 
seen in the post-service medical records until January 2006 
when the Veteran underwent a VA examination during which he 
was diagnosed to have moderate degenerative changes of the 
lumbar spine from L4 to S1 by x-ray.  The Board notes that 
the report of an imaging study of the lower abdomen from 
November 1993 shows an incidental finding of mild 
levoscoliosis of the lumbar spine, but no degenerative 
changes.  However, physical examination on April 2001 
revealed a normal back with full range of motion and no 
spasm.  No findings of any low back abnormalities were noted 
on examinations conducted in May 2001 and March 2002 in 
conjunction with a claim for Social Security disability 
benefits.

The Veteran has reported that he received treatment for his 
back pain at the VA Medical Center and/or an outpatient 
clinic as early as 1970.  As previously discussed, the RO 
attempted to recover these early records but was 
unsuccessful.  Thus, these early treatment records are not 
available for review.  Nevertheless, the Board finds that 
medical evidence, including the available VA treatment 
records as of December 2000, fail to demonstrate that the 
Veteran had a low back disorder prior to January 2006.  The 
VA treatment records prior to January 2006 contain only one 
record relating to complaints of back pain.  The Veteran was 
seen for a physical and blood pressure evaluation in January 
2001 at which time he complained of having mild back aches.  
Examination of the back demonstrated tenderness to palpation 
of the low back, but he was able to bend at the waist without 
much discomfort.  Straight leg raising was negative.  The 
assessment was "back discomfort" and he was prescribed 
Naproxen for it.  Thus, the Board finds that the VA treatment 
records prior to January 2006 fail to establish that the 
Veteran had a chronic low back disorder.

The Veteran underwent VA examination in January 2006 at which 
he reported his back pain began in the military, and the 
examiner noted the in-service treatment and lack of evidence 
of any gross abnormalities on exit examination.  The Veteran 
reported treatment at Crown Point; however, no x-rays or MRIs 
had been ordered for this.  The examiner noted that he did 
not have any treatment records from Crown Point to review; 
however, as previously discussed in the duty to assist 
section above, the Board finds that these records would not 
have been instructive to the examiner as they actually do not 
show treatment for a chronic low back disorder.  The Veteran 
denied having incapacitating episodes or bladder and/or bowel 
incontinence.  He said he takes Tylenol for the pain.  
Physical examination revealed the Veteran had a normal 
appearing gait.  He was able to toe raise and heel raise.  He 
did have some stiffness with range of motion of the lumbar 
spine with forward flexion to 70 degrees limited by pain and 
stiffness, extension to 30 degrees without pain, right and 
left lateral bending to 30 degrees without pain, and right 
and left rotation 30 degrees to each side with minimal 
discomfort.  The ranges of motion during passive, active and 
repetitive motions were the same.  He had tenderness to 
palpation of the lower lumbar spine without evidence of 
spasms.  X-ray examination of his lumbar spine revealed a 
mild curvature seen localized in the lower lumbar spine and 
moderate degenerative changes seen at L4-5 and L5-S1 with 
facet joint arthropathy.  The assessment was moderate 
degenerative changes seen of the lumbar spine from L4 to S1.  
In response to a request for a nexus opinion, the examiner 
opined that it is less likely than not that the Veteran's 
current back condition is related to his military injuries.  
This opinion was based upon the examination and the fact that 
the Veteran's medical records are silent for any treatment.  

Subsequent VA treatment records reveal that the Veteran was 
in a motor vehicle accident in July 2007 and was seen a month 
later with complaints that his back was a little sore and 
stiff.  X-rays were obtained in August 2007 and demonstrated 
scoliosis and osteoarthritis of the lumbar spine with 
narrowing of the lower lumbar disc spaces.  A February 2008 
treatment note shows an assessment of osteoarthritis of the 
neck and back.

After weighing all the evidence, the Board finds the 
probative and persuasive evidence fails to establish a 
relationship exists between the Veteran's current low back 
disorder (diagnosed as osteoarthritis) and his military 
service.  The Board acknowledges that the Veteran has 
reported an onset of back pain in service and the service 
treatment records show treatment in service for back pain.  
In addition, the Veteran has alleged a continuity of 
symptomatology since service and relates his current low back 
disorder to the back pain incurred in service.  The Board 
finds, however, that the Veteran's statements are either not 
competent or credible.

Initially, the Board finds that the Veteran's lay opinion 
that his current low back disorder is related to the back 
pain he incurred in service is not probative.  As a lay 
person, he is not competent to establish a medical diagnosis 
or show a medical etiology merely by his own assertions 
because such matters require medical expertise.  See 
38 C.F.R. § 3.159(a)(1) (Competent medical evidence means 
evidence provided by a person who is qualified through 
education, training or experience to offer medical diagnoses, 
statements or opinions); see also Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).  Competency must be 
distinguished from weight and credibility, which are factual 
determinations going to the probative value of the evidence.  
Rucker v. Brown, 10 Vet. App. 67 (1997).  Because the Veteran 
is not professionally qualified to offer a diagnosis or 
suggest a possible medical etiology, his statements are 
afforded little weight as to whether a nexus exists between 
his current low back disorder and his military service.  
Furthermore the Board notes that the Veteran has not 
submitted any medical opinion other than his own in support 
of his contention.  Thus, the only competent medical opinion 
of record as to nexus is that given by the January 2006 VA 
examiner, which is against the Veteran's claim.

Thus, the Board finds that the preponderance of the evidence 
is against finding that the Veteran's current low back 
disorder is related to his military service.  The 
preponderance of the evidence being against the Veteran's 
claim, the benefit of the doubt doctrine is not applicable.  
Consequently, the Veteran's claim must be denied.


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to service connection for tinnitus is granted.

Entitlement to service connection for ear disorder is denied.

Entitlement to service connection for a back disorder is 
denied.




____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


